            Case 1:19-cr-02032-SMJ                        ECF No. 210-19                  filed 09/24/20            PageID.1741 Page 1 of 2
                                                                         1 of 2
)' 5HY

                                                  )('(5$/%85($82),19(67,*$7,21




                                                                                                                          'DWHRIHQWU\     02/14/2020


                          Victim #2
                               , date of birth (DOB)           , telephone number
                , was interviewed at                                , WA. After being
        advised of the identity of the interviewing Agents and the nature of the
        interview,   Victim #2  provided the following information (This is a
        continuation of previous interviews conducted with     Victim #2 ):

           During the second trip to DOBIE JACKS' house (JOHN CAGLE), DENNIS
        OVERACKER turned around and parked the truck facing out. The man wearing
        the red shirt, with a white logo, and possibly black pants, walked to the
        driver's side door and shot OVERACKER. Initially the man had the gun hidden
        hanging down by his leg, then he brought it up and pointed it at OVERACKER,
        OVERACKER said don't, the man lowered the gun and then brought it up again
        and shot OVERACKER.    Victim #2 referred to the man wearing the red shirt as
        JAMES CLOUD, after seeing CLOUD, and hearing the name, on the news.

                 Victim #2 turned to the rear driver's side of the truck, a little in
        front of the rear tires, and saw the man wearing blue lift up a shotgun and
        pointed it at        Victim #2 .    Victim #2 knew it was a shotgun because the
        barrel diameter was larger than a rifle. Immediately after,            Victim #2 was
        shot in the head. The man wearing blue was also the person that told them
        that DOBIE was not seeing anyone when they went to DOBIE's the first time.
          Victim #2     lost his hearing and didn't know how many other shots were
        fired. He bent down and pressed the gas pedal with his hand. He heard
                Victim #1         say TOMMY, TOMMY.

           OVERACKER wanted to go to DOBIE's to get a part for a motorcycle. They
        wanted   Victim #2 to come with them because he had not left the house in a
        while after his recovery from cancer.

                 Victim #2
                      heard that MICHELLE (LNU), who is GRUMPY's (TNU) girlfriend,
        might know something about the missing men from California. They live in a
                                                                                                                                                    DEFENDANT'S EXHIBIT


                                                                                                                                                           1018
   ,QYHVWLJDWLRQRQ   01/27/2020            DW   Wapato, Washington, United States (In Person)

   )LOH   198X-SE-3120298                                                                                                   'DWHGUDIWHG    01/29/2020

   E\   Ronald T. Ribail, TERAMI JENNIFER
  7KLVGRFXPHQWFRQWDLQVQHLWKHUUHFRPPHQGDWLRQVQRUFRQFOXVLRQVRIWKH)%,,WLVWKHSURSHUW\RIWKH)%,DQGLVORDQHGWR\RXUDJHQF\LWDQGLWVFRQWHQWVDUHQRW
  WREHGLVWULEXWHGRXWVLGH\RXUDJHQF\
             U.S. v. Cloud et al 1:19-CR-02032-SMJ                                                                                          000010254
00010254
              Case
)'D 5HY   1:19-cr-02032-SMJ      ECF No. 210-19   filed 09/24/20    PageID.1742 Page 2 of 2

         198X-SE-3120298
&RQWLQXDWLRQRI)'RI   (U)   Victim #2                               2Q   01/27/2020   3DJH   2 of 2




         house that shares a driveway with King Mountain company.




                                                                                                       DEFENDANT'S EXHIBIT


                                                                                                         1018-2
               U.S. v. Cloud et al 1:19-CR-02032-SMJ                                          000010255
  00010255
